Citation Nr: 0803731	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a lumbar spine disability.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel













INTRODUCTION

The veteran served on active military duty from August 1976 
to February 1992.  In addition, he had approximately 
ten-and-a-half years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for a lumbar 
spine disability has not been received.  

As will be discussed in the following decision, the Board 
finds that new and material evidence sufficient to reopen the 
previously denied claim for service connection for a lumbar 
spine disability has, in fact, been received.  As such, the 
Board will reopen this previously denied issue.  However, the 
de novo claim for service connection for such a disability 
will be addressed in the REMAND portion of the decision below 
and is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a July 1992 decision, the RO in Lincoln, Nebraska 
denied service connection for a low back disability.  After 
receiving notification of that determination, the veteran did 
not initiate an appeal of the denial.   
 
2.  The evidence received since the Lincoln RO's July 1992 
decision is both new and material and raises a reasonable 
possibility of substantiating the claim for service 
connection for a lumbar spine disability.  



CONCLUSIONS OF LAW

1.  The Lincoln RO's July 1992 decision that denied service 
connection for a low back is final.  38 U.S.C.A. § 4005 (West 
1988); 38 C.F.R. §§ 3.104, 19.117, 19.129, 19.192 (1991); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2007).   
 
2.  The evidence received since the Lincoln RO's July 1992 
determination is new and material, and the claim for service 
connection for a lumbar spine disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a lumbar spine disability in the present case, the Board 
concludes that the new law does not preclude the Board from 
adjudicating this matter.  This is so because the Board is 
taking action favorable to the veteran with regard to the new 
and material issue on appeal, and a decision at this point 
poses no risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Analysis

At the time of the July 1992 decision, service medical 
records reflected multiple episodes of treatment for low back 
pain (with assessments of lumbosacral strain, possible sacral 
torsion dysfunction, and illio-sacral dysfunction) between 
December 1972 and February 1991.  At the August 1991 
retirement examination, the veteran described recurrent back 
pain following a 1972 back injury.  Upon evaluation, however, 
the examiner concluded that the veteran's back condition was 
not considered to be significant.  At the post-service VA 
general medical examination conducted in June 1992, the 
veteran complained of infrequent low back pain.  The examiner 
diagnosed a history of recurrent low back strain which was 
inactive on evaluation as well as L4 spondylolysis that was 
congenital in origin and not contributory to the history of 
recurrent low back strain.  

As the claims folder contained no competent evidence of a 
diagnosed chronic lumbar spine disability associated with the 
veteran's active military duty, the Lincoln RO denied service 
connection for such a disorder.  Approximately two weeks 
later in July 1992, the Lincoln RO notified the veteran of 
the decision.  Following receipt of such notification, the 
veteran failed to initiate an appeal of the denial of his low 
back claim, and the Lincoln RO's July 1992 decision, 
therefore, became final.  38 U.S.C.A. § 4005 (West 1988); 
38 C.F.R. §§ 3.104, 19.117, 19.129, 19.192 (1991); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for a lumbar spine 
disability was filed in September 2004.  Therefore, the 
amended version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the July 1992 rating action, there was no 
competent evidence of a diagnosis of a chronic lumbar spine 
disability associated with the veteran's active military 
duty.  Importantly, an additional record received since that 
prior decision includes evidence of a diagnosis of a lumbar 
spine disorder.  Specifically, magnetic resonance imaging 
(MRI) completed on the veteran's lumbar spine in October 2003 
reflects degenerative changes from L2 through L5, with the 
most significant findings shown at the L3-L4 and L4-L5 
levels.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosis of a chronic 
lumbar spine disability has been presented.  The Board finds, 
therefore, that the additional evidence received since the 
prior final denial of service connection for a lumbar spine 
disability in July 1992 raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim for service 
connection for a lumbar spine disability.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2007).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for a lumbar 
spine disability, the appeal is granted to this extent.  




REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a lumbar spine disability, the Board must now consider the de 
novo issue of entitlement to service connection for a lumbar 
spine disorder.  As previously discussed in this decision, 
service medical records reflect multiple episodes of 
treatment for low back pain (with assessments of lumbosacral 
strain, possible sacral torsion dysfunction, and illio-sacral 
dysfunction) between December 1972 and February 1991.  
Post-service MRI completed on the veteran's lumbar spine in 
October 2003 reflects degenerative changes from L2 through 
L5, with the most significant findings shown at the L3-L4 and 
L4-L5 levels.  Significantly, however, the examining 
radiologist did not express an opinion concerning the 
etiology of this disability.  

Consequently, the Board finds that a remand of the veteran's 
de novo claim for service connection for a lumbar spine 
disability is necessary.  Specifically, on remand, the 
veteran should be accorded an opportunity to undergo a 
current VA orthopedic examination to determine, to the extent 
possible, the etiology of his diagnosed lumbar spine 
disorder(s).  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007); and McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (stipulating that VA's duty to assist 
veterans, pursuant to the VCAA, includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).  

Additionally, in the claim to reopen which was received at 
the St. Petersburg RO in September 2004, the veteran reported 
receiving pertinent treatment at the VA Outpatient Clinic 
(OPC) in Jacksonville, Florida and at the VA Medical Center 
(VAMC) in Gainesville, Florida.  No attempt appears to have 
been made to obtain any of these treatment records which may 
be available.  On remand, such an attempt should be made.  
See 38 U.S.C.A. § 5103A(b), (c) (West 2002) & 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007) (stipulating that VA's duty to 
assist veterans, pursuant to the VCAA, includes the duty to 
obtain relevant records).  

Moreover, a review of the claims folder indicates that the 
veteran has not appointed a veterans service organization to 
represent him in his appeal before VA.  However, in the 
substantive appeal which was submitted in December 2005, the 
veteran indicated that he was forwarding a copy of that 
document to The American Legion.  In light of these facts, 
the Board believes that, on remand, the veteran should be 
given an opportunity to clarify whether he wishes to appoint 
a veterans service organization to represent him in his 
current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  In light of the Board's determination 
that new and material evidence has been 
received sufficient to reopen the claim 
of service connection for a lumbar spine 
disability, the AMC should furnish the 
veteran a corrective VCAA notification 
letter with regard to de novo issue of 
entitlement to service connection for a 
lumbar spine disability.  Specifically, 
the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for a 
lumbar spine disability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The AMC should also inform the 
veteran of his opportunity to appoint a 
veterans service organization to 
represent him in his appeal before VA.  
In so doing, the AMC should forward to 
the veteran the appropriate form to 
effectuate any such appointment that 
the veteran may wish to make.  

3.  The AMC should also obtain copies 
of any records of low back treatment 
that the veteran may have received at 
the VA OPC in Jacksonville, Florida and 
at the VAMC in Gainesville, Florida 
since his retirement from active 
military duty in February 1992.  All 
available reports should be associated 
with the veteran's claims folder.  

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any diagnosed 
lumbar spine disorder(s) that he may 
have.  The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies testing, including 
X-rays, should be conducted.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, for any lumbar spine 
disability found on examination, the 
examiner should express opinions as to 
each of the following questions:  

(a)  What, if any, current low back 
disorder is congenital or developmental 
in origin?  

(b)  Is it at least as likely as not 
(e.g., a 50% probability or greater) 
that any current low back disability 
had its clinical onset in service or is 
otherwise related to active service?  
In answering this question, what is the 
significance, if any, of in-service 
episodes of treatment for low back pain 
(with assessments of lumbosacral 
strain, possible sacral torsion 
dysfunction, and illio-sacral 
dysfunction) between December 1972 and 
February 1991?  

A complete rationale should be provided 
for all opinions expressed.  

5.  Following the completion of the 
above, the AMC should re-adjudicate the 
claim for service connection for a 
lumbar spine disability.  If the 
decision remains in any way adverse to 
the veteran, he (and any representative 
that he may appoint) should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


